DETAILED ACTION
Summary
Claims 1-14 are pending in the application. Claims 1-14 are rejected under 35 USC 103. Claims 1-14 are provisionally rejected under non-statutory double patenting.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
No copies of the foreign patents in the IDS dated 1/28/2019 have been provided.

Claim Objections
Claims 1, 8, 12, and 14 are objected to because of the following informalities:
Claim 1 recites “microwave signals following scattering within the body part” in line 5. It should recite “microwave signals following scattering of the microwave signals within the body part”.
Claim 1 recites “the internal structure” in line 7. It should recite “an internal structure”.
Claim 8 recites “the antenna array” in line 3. It should recite “the microwave antenna array”.
Claim 12 recites “at its tip” in line 2. It should recite “at a tip of the biopsy needle”.
Claim 14 recites “an microwave antenna array” in line 3. It should recite “a microwave antenna array”.
Claim 14 recites “receiving the microwave signals following scattering with the body part”. It should recite “receiving microwave signals following scattering of the microwave signals within the body part”.
Claim 14 recites “the internal structure” in lines 6-7. It should recite “an internal structure”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic et al. (U.S PGPub 2009/0015832 A1) in view of Troesken et al. (U.S. PGPub 2009/0281419 A1).
Regarding Claim 1, Popovic teaches a medical imaging system [0013], comprising: 
a microwave antenna array (Fig. 1, 14) (Fig. 4a, 14) [0030] including a transmitting antenna and a plurality of receiving antennae [0032], wherein the transmitting antenna is configured to transmit microwave signals so as to illuminate a body part of a patient and the receiving antennae are configured to receive the microwave signals following scattering within the body part [0032]; 
a processor (Fig. 1, 38) (computers are necessarily controlled by a processors) configured to process the scattered microwave signals and generate an output indicative of the internal structure of the body part to identify a region of interest within the body part [0032]+[0039] (the image formation algorithm analyses the internal structure to identify a tumor, which is a region of interest).
Popovic fails to explicitly teach a biopsy device including a biopsy needle movable relative to the microwave antenna array; wherein the receiving antennae are further configured to receive microwave signals scattered or emitted by the biopsy needle and the processor is further configured to monitor a position of the biopsy needle as it is guided to the identified region of interest within the body part.
Troesken teaches a system for localizing a medical instrument (Abstract). This instrument is a biopsy needle [0023] which is moveable relative to an antenna array (Fig. 1, components 6, 7, 8) [0029]. These antennae are configured to receive microwave signals emitted by the biopsy needle [0031]-[0032] (Table 1 shows the transponder emits microwave signals), and the processor is configures to monitor a position of the biopsy needle as it is moved [0025]+[0029] (i.e. guided to a region of interest in a body part).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to track a biopsy needle as it is move relative to the microwave imager, as taught by Troesken, as this provides a low cost method to accurately determine a medical device location, as recognized by Troesken [0008].
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. Popovic fails to explicitly teach wherein the biopsy needle is configured to emit microwave signals which are received by the receiving antennae.
Troesken further teaches that the RFID tag emits microwave signals which are received by the external sensors [0023]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to track a biopsy needle as it is move relative to the microwave imager, as taught by Troesken, as this provides a low cost method to accurately determine a medical device location, as recognized by Troesken [0008].
Regarding Claim 14, Popovic teaches a medical imaging method [0013], comprising: 
illuminating a body part of a patient with microwave signals emitted by a transmitting antenna of an microwave antenna array (Fig. 1, 14) (Fig. 4a, 14) [0032]; 
receiving the microwave signals following scattering within the body part at a plurality of receiving antennae of the microwave antenna array (Fig. 1, 14) (Fig. 4a, 14) [0032]; 
processing the scattered microwave signals to generate an output indicative of the internal structure of the body part [0032]+[0039]; 
identifying a region of interest within the body part from the output [0032]+[0039] (the image formation algorithm analyses the internal structure to identify a tumor, which is a region of interest).
Popovic fails to explicitly teach guiding a biopsy needle to the identified region of interest within the body part by monitoring microwave signals scattered or emitted by the biopsy needle using the receiving antennae.
Troesken teaches a system for localizing a medical instrument (Abstract). This instrument is a biopsy needle [0023] which is moveable relative to an antenna array (Fig. 1, components 6, 7, 8) [0029]. These antennae are configured to receive microwave signals emitted by the biopsy needle [0031]-[0032] (Table 1 shows the transponder emits microwave signals), and the processor is configures to monitor a position of the biopsy needle as it is moved [0025]+[0029] (i.e. guided to a region of interest in a body part).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to track a biopsy needle as it is move relative to the microwave imager, as taught by Troesken, as this provides a low cost method to accurately determine a medical device location, as recognized by Troesken [0008].

Claims 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic in view of Troesken as applied to claim 1 above, and further in view of Bova et al. (U.S Patent 6,546,279 B1).
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein the processor is further configured to guide the biopsy needle to the identified region of interest within the body part.
Bova teaches a system for guiding a needle (Abstract). This system uses processors (Fig. 1, 47) (Col 8, lines 44-55) to guide a needle (Col 10, lines 46-55) to a region within the body part (Col 10, lines 1-7).
It would have been obvious to one of ordinary skill in the art to use the processor to guide the biopsy needle, as taught by Bova, as this allows the system to better track the tool even with patient movement, as recognized by Bova (Col 1, lines 39-47).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. Popovic further teaches the antenna array (Fig. 1, 14). 
Popovic fails to explicitly teach wherein the biopsy device is mounted on an articulated arm configured to maneuver the biopsy device.
Bova teaches that the biopsy device is mounted on a robotic arm (Col 7, lines 55-60) which maneuvers the device relative imaging device (Fig. 1, 26) (Col 10, lines 46-55). This manipulator can be by an articulated arm system (Col 11, lines 49-53) (One of ordinary skill would recognize if the system is tracking the biopsy needle using an articulated arm, the articulated arm is the manipulator of the biopsy device).
It would have been obvious to one of ordinary skill in the art to use the processor to guide the biopsy needle, as taught by Bova, as this allows the system to better track the tool even with patient movement, as recognized by Bova (Col 1, lines 39-47).
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. The combination of Popovic and Troesken fails to  teach wherein the articulated arm is a robotic arm.
Bova teaches that the biopsy device is mounted on a robotic arm (Col 7, lines 55-60) which maneuvers the device relative imaging device (Fig. 1, 26) (Col 10, lines 46-55).
It would have been obvious to one of ordinary skill in the art to use the processor to guide the biopsy needle, as taught by Bova, as this allows the system to better track the tool even with patient movement, as recognized by Bova (Col 1, lines 39-47).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic in view of Troesken as applied to claim 1 above, and further in view of Littrup et al. (U.S PGPub 2013/0303895 A1).
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Popovic further teaches wherein the microwave antenna array is formed on a substrate (Fig. 1, 12) [0030]. 
The combination fails to explicitly teach wherein the substrate includes one or more openings configured to receive the biopsy needle to provide access to the body part.
Littrup teaches a biopsy system (Abstract). This system has a plurality of opening (Fig. 1A, 141) in a substrate (Fig. 1A, 140) configured to receive the biopsy needle and provide access to the body part [0150].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include opening in the substrate, as taught by Littrup, because this provides an easy to use system for obtaining a biopsy of tissue, as recognized by Littrup [0015].
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the processor is configured to select one of the plurality of openings for introducing the biopsy needle.
Littrup teaches that the computer system selected on of the openings for introducing the biopsy needle (Fig. 8, S260) [0051]-[0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include have the processor select an opening in the substrate, as taught by Littrup, because this provides an easy to use system for obtaining a biopsy of tissue, as recognized by Littrup [0015].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Popovic in view of Troesken and Littrup as applied to claim 3 above, and further in view of Barzell et al. (U.S PGPub 2004/0143150 A1)
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the openings are conical.
Barzell teaches a needle template system (Abstract). This system recognizes that holes can be conical [0026].
It would have been obvious to one of ordinary skill in the art to modify the holes of the combination so they are conical, as taught by Barzell, because this allows for the needle to be more easily inserted, as recognized by Barzell [0026].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Popovic in view of Troesken and Littrup as applied to claim 3 above, and further in view of Allaway (U.S PGPub 2016/0022309 A1).
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the openings are provided with sealing gaskets.
Allaway teaches a biopsy guide (Abstract). This system uses sealing gaskets in the guide hole (Fig. 33B, 2832) [0222].
It would have been obvious to one of ordinary skill in the art to substitute the hole of the combination with a hole with a sealing gasket, as the substitution for one known needle insertion hole with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a sealing gasket rather than holes are reasonably predictable.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Popovic in view of Troesken and Littrup as applied to claim 3 above, and further in view of Weijand et al. (U.S Patent 6,009,878).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the openings include one or more slots.
 Weijand teaches a biopsy system (Abstract). This system recognizes that holes or slots can been used for needle insertion (Col 3, lines 16-30).
It would have been obvious to one of ordinary skill in the art to substitute the hole of the combination with slots, as the substitution for one known needle insertion shape with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using needle slots rather than holes are reasonably predictable.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Popovic in view of Hancock (U.S PGPub 2010/0030107 A1) and Simon et al. (U.S PGPub 2011/0261180 A1).
Regarding Claim 1, Popovic teaches a medical imaging system [0013], comprising: 
a microwave antenna array (Fig. 1, 14) (Fig. 4a, 14) [0030] including a transmitting antenna and a plurality of receiving antennae [0032], wherein the transmitting antenna is configured to transmit microwave signals so as to illuminate a body part of a patient and the receiving antennae are configured to receive the microwave signals following scattering within the body part [0032]; 
a processor (Fig. 1, 38) (computers are necessarily controlled by a processors) configured to process the scattered microwave signals and generate an output indicative of the internal structure of the body part to identify a region of interest within the body part [0032]+[0039] (the image formation algorithm analyses the internal structure to identify a tumor, which is a region of interest).
Popovic fails to explicitly teach a biopsy device including a biopsy needle movable relative to the microwave antenna array; wherein the receiving antennae are further configured to receive microwave signals scattered or emitted by the biopsy needle and the processor is further configured to monitor a position of the biopsy needle as it is guided to the identified region of interest within the body part.
Simon teaches a system for localizing a medical instrument (Abstract). This instrument is an instrument [0047] which is moveable relative to an antenna array (Fig. 1, 18) [0028]. These antennae are configured to receive microwave signals emitted by the instrument [0074]+[0090] ([0031] Table 1 shows the RF system works in the microwave wavelengths), and the processor is configures to monitor a position of the instrument as it is moved [0093] (RF system can be used to track the position of the instrument).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to track an instrument as it is move relative to the microwave imager, as taught by Simon, as this provides a system for accurate imaging without ionizing radiation, thereby increasing the safety of the procedure, as recognized by Simon [0005].
The combination of references fails to explicitly teach that the needle is a biopsy needle.
Hancock teaches a biopsy needle (Abstract). This biopsy needle acts as a microwave emitter [0014].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the instrument of Simon so it is a biopsy needle, as taught by Hancock, as the substitution for one known surgical instrument with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of tracking a biopsy needle are reasonably predictable. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic in view of Simon and Hancock as applied to claim 1 above, and further in view of Troesken.
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. Popovic fails to explicitly teach wherein the biopsy needle is configured to emit microwave signals which are received by the receiving antennae.
Troesken further teaches that the RFID tag emits microwave signals which are received by the external sensors [0023]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the tag of Simon so it emits microwave signals, as taught by Troesken, as the substitution for one known position tracking tag with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using an active RFID tag for tracking are reasonably predictable.
Regarding Claim 11, the combination of references teach the invention substantially as claimed. The combination of Popovic, and Simon fails to explicitly teach wherein the biopsy needle includes a coaxial feed line which transmits the microwave signals.
Hancock teaches a biopsy emitter which emits microwaves (Abstract). This system uses a coaxial feed line to feed the microwave signals to the biopsy needle [0136].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to feed microwave signals to the needle using a coaxial feed line, as taught by Hancock, as the substitution for one known microwave emitting line with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a coaxial cable to transport the microwave signal to the cable are reasonably predictable.
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. Popovic fails to explicitly teach wherein the biopsy needle includes a microwave marker at its tip.
Simon teaches the tool includes a tag at the tip [0090].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have the tag at the needle tip, as taught by Simon, as this provides a system for accurate imaging without ionizing radiation, thereby increasing the safety of the procedure, as recognized by Simon [0005].
Troesken further teaches that the biopsy needle [0023] is RFID tag emits microwave signals which are received by the external sensors [0023]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the tag of Simon so it emits microwave signals, as taught by Troesken, as the substitution for one known position tracking tag with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using an active RFID tag for tracking are reasonably predictable.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Popovic in view of Troesken as applied to claim 1 above, and further in view of Kim et al. (U.S PGPub 2017/0140559 A1) and Ohline et al. (U.S PGPub 2007/0249901 A1)
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. Popovic further teaches wherein the processor performs a first data acquisition and analysis operation when identifying the region of interest [0032]+[0039].
Popovic fails to explicitly teach performs a second data acquisition and analysis operation when guiding the biopsy needle.
Troesken further teaches acquiring RF signals from the instrument [0031]-[0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to track a biopsy needle as it is move relative to the microwave imager, as taught by Troesken, as this provides a low cost method to accurately determine a medical device location, as recognized by Troesken [0008].
The combination is silent regarding the second data acquisition and analysis operation being faster than the first data acquisition and analysis operation.
Kim teaches a system for microwave imaging (Abstract). This system recognizes that, conventionally, microwave imaging takes a long time [0011].
Ohline teaches a system for tracking an RFID (Abstract). This occurs quickly [0155]-[0156].
It would have been obvious to one of ordinary skill in the art that the image acquisition for identifying the region of interest, as taught by Popovic, would be slower than the acquisition while guiding the biopsy needle, as taught by Troesken, as traditionally image reconstructions takes much longer than RFID tracking due to the enormous amount of calculation, as evidenced by Kim and Ohline ([0011] and [0155], respectively).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 17 of copending Application No. 16/638,593 in view of Troesken et al. (U.S PGPub 2009/0281419 A1).
Regarding Claim 1 of the instant application, claim 1 of the copending application is substantially similar, but it requires “an ablation probe needle movable relative to the microwave antenna array” rather than “a biopsy device including a biopsy needle movable relative to the microwave antenna array” (Note that “including” is interpreted as being open-ended like “comprising). 
Troesken teaches a method for tracking a needle array (Abstract). This is preferably a biopsy needle device [0019], but can be any minimally invasive tool [0002].
It would have been obvious to one of ordinary skill to substitute the ablation probe of the copending application with the biopsy device, as taught by Troesken, as the substitution for one known needle surgical instrument with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results are reasonably predictable.
Claim 2 of the instant application is substantially similar to claim 2 of the copending application.
Claim 3 of the instant application is substantially similar to claim 3 of the copending application.
Claim 4 of the instant application is substantially similar to claim 4 of the copending application.
Claim 5 of the instant application is substantially similar to claim 5 of the copending application.
Claim 6 of the instant application is substantially similar to claim 6 of the copending application.
Claim 7 of the instant application is merely broader than claim 7 of the copending application.
Claim 8 of the instant application is substantially similar to claim 8 of the copending application.
Claim 9 of the instant application is substantially similar to claim 9 of the copending application.
Claim 10 of the instant application is substantially similar to claim 10 of the copending application.
Claim 11 of the instant application is substantially similar to claim 11 of the copending application.
Claim 12 of the instant application is substantially similar to claim 12 of the copending application.
Claim 13 of the instant application is substantially similar to claim 13 of the copending application.
Claim 14 of the instant application is identical to claim 17 of the copending application, but it requires “an ablation probe needle” rather than “a biopsy needle” (Note that “including” is interpreted as being open-ended like “comprising). Furthermore, the instant application identifies a region of interest, while the reference application identifies a target. However, a region of interest is a broader term for target.
Troesken teaches a method for tracking a needle array (Abstract). This is preferably a biopsy needle device [0019], but can be any minimally invasive tool [0002].
It would have been obvious to one of ordinary skill to substitute the ablation probe of the copending application with the biopsy device, as taught by Troesken, as the substitution for one known needle surgical instrument with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results are reasonably predictable.
This is a provisional nonstatutory double patenting rejection.

Claims 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 18 of copending Application No. 16/638,543 in view of Troesken et al. (U.S PGPub 2009/0281419 A1).
Regarding Claim 1 of the instant application, claim 1 of the copending application is substantially similar, but it requires “a delivery device comprising a delivery needle for implanting a marker at the site of the target” rather than “a biopsy device including a biopsy needle movable relative to the microwave antenna array” (Note that “including” is interpreted as being open-ended like “comprising). 
Troesken teaches a method for tracking a needle array (Abstract). This is preferably a biopsy needle device [0019], but can be any minimally invasive tool [0002].
It would have been obvious to one of ordinary skill to substitute the ablation probe of the copending application with the biopsy device, as taught by Troesken, as the substitution for one known needle surgical instrument with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results are reasonably predictable.
Claim 2 of the instant application is substantially similar to claim 2 of the copending application.
Claim 3 of the instant application is substantially similar to claim 3 of the copending application.
Claim 4 of the instant application is substantially similar to claim 4 of the copending application.
Claim 5 of the instant application is substantially similar to claim 5 of the copending application.
Claim 6 of the instant application is substantially similar to claim 6 of the copending application.
Claim 7 of the instant application is substantially similar to claim 7 of the copending application.
Claim 8 of the instant application is substantially similar to claim 8 of the copending application.
Claim 9 of the instant application is substantially similar to claim 9 of the copending application.
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. The reference application claim 11 fails to explicitly teach wherein the biopsy needle is configured to emit microwave signals which are received by the receiving antennae.
Troesken further teaches that the RFID tag emits microwave signals which are received by the external sensors [0023]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to track a biopsy needle as it is move relative to the microwave imager, as taught by Troesken, as this provides a low cost method to accurately determine a medical device location, as recognized by Troesken [0008].
Claim 11 of the instant application is substantially similar to claim 10 of the copending application.
Claim 12 of the instant application is merely broader than claim 11 of the copending application.
Claim 13 of the instant application is substantially similar to claim 12 of the copending application.
Claim 14 of the instant application is substantially similar to claim 18 of the copending application, but it requires “a delivery needle” rather than “a biopsy needle” (Note that “including” is interpreted as being open-ended like “comprising). Furthermore, the instant application identifies a region of interest, while the reference application identifies a target. However, a region of interest is a broader term for target.
Troesken teaches a method for tracking a needle array (Abstract). This is preferably a biopsy needle device [0019], but can be any minimally invasive tool [0002].
It would have been obvious to one of ordinary skill to substitute the ablation probe of the copending application with the biopsy device, as taught by Troesken, as the substitution for one known needle surgical instrument with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results are reasonably predictable.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Veen (U.S PGPub 2003/0088180 A1), which teaches a method for microwave imaging.
Li (U.S PGPub 2004/0167399 A1), which teaches a method of detecting breast cancer using microwave imaging.
Li et al. (U.S PGPub 2005/0107692 A1), which teaches a method for using microwave imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/             Examiner, Art Unit 3793